 


109 HR 743 IH: Comprehensive Holocaust Accountability in Insurance Measure
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 743 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Foley (for himself, Mr. Israel, Mrs. McCarthy, Mr. Norwood, Mr. McNulty, Ms. Zoe Lofgren of California, and Mr. McHugh) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To clarify the authority of States to establish conditions for insurers to conduct the business of insurance within a State based on provision of information regarding Holocaust era insurance policies of the insurer and to establish a Federal cause of action for claims for payment of such insurance policies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Holocaust Accountability in Insurance Measure. 
2.Congressional findingsThe Congress finds that— 
(1)between 1933 and 1945, the Nazi regime and its collaborators conducted systematic, bureaucratic, and State-sponsored persecution and murder of approximately six million Jews—the genocidal act known as the Holocaust; 
(2)before and during World War II, millions of European Jews had purchased, in good faith, life insurance policies with certain European insurance companies because these policies were a popular form of savings and investment that provided a means of safeguarding a family’s assets, assisting in retirement planning, providing for a dowry, or saving for the education of children; 
(3)after the Nazis came to power in Germany, they systematically confiscated the insurance assets, including the cash value of life insurance policies, of Jews and other designated enemies of the Nazi regime; 
(4)after the conclusion of World War II, European insurers often rejected insurance claims of Holocaust victims and heirs who lacked required documentation, such as death certificates; 
(5)during the 50 years since the end of the war, only a small percentage of Holocaust victims and their families have been successful in collecting on their policies; 
(6)in 1998, the International Commission on Holocaust Era Insurance Claims (ICHEIC) was established by U.S. State insurance regulators, European insurers, and certain nongovernmental organizations to act as a facilitator between insurers and beneficiaries to help expedite payouts on contested insurance policies; 
(7)to date ICHEIC has received over 90,000 claims and has only made 2,281 settlement offers, which amounts to less than a 3% success rate; 
(8)these insurance payments should be expedited to the victims of the most heinous crime of the 20th century to ensure that they do not become victims a second time; 
(9)States should be allowed to collect Holocaust-era insurance information from foreign-based insurance companies that want to do business in the State; and 
(10)Holocaust victims and their families should be able to recover claims on Holocaust era insurance policies in Federal court when they deem it necessary to seek redress through the judicial system. 
3.State authority to establish requirements for conducting insurance business 
(a)In generalA State may establish requirements on insurers as a condition of doing insurance business in that State, to the extent such requirements are consistent with the due process guarantees of the Constitution of the United States, as follows: 
(1)Information requirementsThe State may require that an insurer provide to the State the following information regarding Holocaust era insurance policies: 
(A)Whether the insurer, or any affiliate or predecessor company, sold any such policies. 
(B)The number of such policies sold by the insurer, and any affiliates and predecessor companies, and the number the insurer and its affiliates currently have in their possession. 
(C)The identity of the holder and beneficiary of each such policy sold or held and current status of each such policy. 
(D)The city of origin, domicile, and address for each policyholder listed. 
(E)If an insurer has no such policies to report because records are no longer in the possession of the insurer or its affiliates, a statement explaining the reasons for the lack of possession of such records. 
(F)Any other information regarding such policies as the State considers appropriate. 
(2)Requirements regarding payment of policiesA State may require that an insurer certify that, with respect to any Holocaust era insurance policies sold or at any time held by the insurer— 
(A)the proceeds of the policy were paid; 
(B)the beneficiaries of the policy or heirs or such beneficiaries could not, after diligent search, be located, and the proceeds were distributed to Holocaust survivors or charities; 
(C)a court of law has certified a plan for the distribution of the proceeds; or 
(D)the proceeds have not been distributed. 
(b)Holocaust era insurance policiesFor purposes of this section, the term Holocaust era insurance policy means a policy for insurance coverage that— 
(1)was in force at any time during the 26-year period beginning with 1920 and ending with 1945; and 
(2)has a policy beneficiary, policyholder, or insured life that is a listed Holocaust victim. 
4.Federal cause of action for covered claims 
(a)Federal cause of action 
(1)In generalThere shall exist a Federal cause of action for any covered claim. 
(2)Statute of limitationsAny action brought under paragraph (1) shall be filed not later than 10 years after the date of the enactment of this Act. 
(b)Subject matter jurisdictionThe district courts shall have original jurisdiction of any civil action on a covered claim (whether brought under subsection (a) or otherwise). 
(c)Personal jurisdictionNotwithstanding any provision of Rule 4 of the Federal Rules of Civil Procedure to the contrary, in a civil action on a covered claim (whether brought under subsection (a) or otherwise) commenced in a district where the defendant is not a resident— 
(1)the court may exercise jurisdiction over such defendant on any basis not inconsistent with the Constitution of the United States; and 
(2)service of process, summons, and subpoena may be made on such defendant in any manner not inconsistent with the Constitution of the United States. 
(d)DefinitionsFor purposes of this section: 
(1)Covered claimThe term covered claim means a claim against a covered foreign insurance company that arises out of the insurance coverage involved in an original request. 
(2)Original requestThe term original request means a request that— 
(A)seeks payment of any claim on insurance coverage that— 
(i)was provided by a covered foreign insurance company; 
(ii)had as the policyholder, insured, or beneficiary a listed Holocaust victim; and 
(iii)was in effect during any portion of the 13-year period beginning with 1933 and ending with 1945; and 
(B)was made by a listed Holocaust victim, or the heirs or beneficiaries of such victim, to the covered foreign insurance company or the International Commission on Holocaust Era Insurance Claims. 
(3)Covered foreign insurance companyThe term covered foreign insurance company means each of the following companies, and its affiliates and predecessor companies: 
(A)Assicurazioni Generali S.p.A. 
(B)Union Des Assurances de Paris. 
(C)Victoria Lebenversicherungs AG. 
(D)Winterthur Lebensversicherungs Gesellschaft. 
(E)Allianz Lebensversicherungs AG. 
(F)Wiener Allianz Versicherungs AG. 
(G)Riunione Adriatica di Sicurta. 
(H)Vereinte Lebensversicherungs AG. 
(I)Basler Lebens-Versicherungs Gesellschaft. 
(J)Deutscher Ring Lebensversicherungs AG. 
(K)Nordstern Lebensversicherungs AG. 
(L)Gerling Konzern Lebensversicherungs AG. 
(M)Manheimer Lebensversicherung AG. 
(N)Der Anker. 
(O)Allgemeine Versicherungs AG. 
(P)Zuerich Lebensversicherungs Gesellschaft. 
(Q)Any other foreign insurance company that the States or the Attorney General of the United States determines was in a position to have financial dealings with any individual who was a victim of the Holocaust. 
5.Listed Holocaust victimsFor purposes of this Act, the term listed Holocaust victim means the following individuals: 
(1)List of survivorsAny individual whose name is on the list of Jewish Holocaust Survivors maintained by the United States Holocaust Memorial Museum in Washington, D.C. 
(2)List of deceasedAny individual whose name is on the list of individuals who died in the Holocaust maintained by the Yad Veshem of Jerusalem in its Hall of Names. 
(3)Other listsAny individual whose name is on— 
(A)any list of Holocaust victims that is designated as appropriate for use under this Act by the chief executive officer of a State or a State insurance commissioner or other principal insurance regulatory authority of a State; or 
(B)any similar list, such as a list of the International Red Cross, the League of Red Cross Societies, the Supreme Headquarters of the Allied Expeditionary Forces, or other regularly accessed source of information regarding Holocaust victims. 
 
